DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.

Claims 1, 4, 6, 8-13, 15, 17-22, 25-26, 28-33 are pending. The amendment filed on 07/28/2021 has been entered. Claims 20-22, 25-26, 28 are withdrawn. Claims 1, 4, 6, 8-13, 15, 17-19, 29-32 and newly added claim 33 are under consideration.
Priority
This application is a continuation-in-part of USSN 14/775,382, filed September 11,2015, which is a 371 application of PCT/US14/24629, filed March 12, 2014, which claims priority to U.S. Provisional Patent Application No. 61/778,591, filed March 13, 2013. As such the effectively filed date for the instant application is March 13, 2013.
Applicant’s claim for the benefit of a prior-filed application 14/775,382, now US patent 10,500231 which claims priority to U.S. Provisional Patent Application No. 61/778,591.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the US provisional application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

Based, however, on the filing date of instant application 09/27/2017, the present application has been accorded that priority date.
Withdrawn/Specification
The disclosure objected to because in [0286] it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of applicant’s amendment dated 07/28/2021. 
Withdrawn Claim Rejections - 35 USC § 103/Necessitated by Amendment 
Claims 1, 4, 6, 8-13, 15, 17-19, 29-32 rejected and also apply to newly added claim 33 under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Lim (US2017/0258845, PGPUB 09/14/2017, priority 09/14/2014) in view of SystemBiosciences (Exoquick-TC Exosome Precipitation Solution pages 1-10, 2011: hereinafter “SystemBiosciences”) as evidenced by Antes (US 2013/0337440 A1; hereinafter “Antes") is withdrawn in view of the new recitation in the base claims 1, and 12 “isolating microvesicles by polyethylene glycol (PEG) precipitation from a biological fluid or a cell culture medium to obtain structurally and functionally intact isolated microvesicles; combining the structurally and functionally intact isolated microvesicles with a pharmaceutically acceptable carrier or excipient to produce a pharmaceutical composition..  and alleviating or reducing one or more symptoms of epidermolysis bullosa. wherein the structurally and functionally intact isolated microvesicles comprise one or more bioactive agents comprising RNA, DNA, lipid, carbohydrate, metabolite, peptide, protein and combinations thereof” and newly added claim 33.
Therefore new rejection is set forth below.

New-Claim Rejections - 35 USC § 103/ Necessitated by Amendment
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 4, 6, 8-13, 15, 17-19, 29-32, 33 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Lim (US2017/0258845, PGPUB 09/14/2017, priority 09/14/2014) in view of SystemBiosciences (Exoquick-TC Exosome Precipitation Solution pages 1-10, 2011: hereinafter “SystemBiosciences”) as evidenced by Antes (US 2013/0337440 A1; hereinafter “Antes").
This rejection is new in view of the recitation in the base claims 1, and 12 “isolating microvesicles by polyethylene glycol (PEG) precipitation from a biological fluid or a cell culture medium to obtain structurally and functionally intact isolated microvesicles; combining the structurally and functionally intact isolated microvesicles with a pharmaceutically acceptable carrier or excipient to produce a pharmaceutical composition..  and alleviating or reducing one or more symptoms of epidermolysis bullosa.. wherein the structurally and functionally intact isolated microvesicles comprise one or more bioactive agents comprising RNA, DNA, lipid, carbohydrate, metabolite, peptide, protein and combinations thereof” and newly added claim 33.

Regarding Claims 1, 33, Lim discloses a method of treating epidermolysis bullosa (EB) in a subject in need thereof with the use of exosome such as mesenchymal stem cell exosomes in a method of promoting, restoring or enhancing homeostasis in an individual suffering from epidermolysis bullosa (EB) (Abstract). Lim teaches that mesenchymal stem-cell derived particles/exosomes (reads on microvesicles) (paragraphs [0067], [0142]-[0143], [0152], [0154], [0158]-[0160],) are useful in a method of treatment of a disease in an individual, with EB (paragraphs [0030]-[0031], [0152], [0154], [0158]-[0160],). Lim also teaches a method for the treatment of a disease treatable by regenerative therapy in an individual in need thereof, the method comprising administering a pharmaceutical composition comprising the stem-cell derived particles/exosomes to said individual, whereby said disease is treated. Regarding the new limitation, wherein the structurally and functionally intact isolated microvesicles comprise one or more bioactive agent comprising RNA, DNA, lipid, carbohydrate, metabolite, peptide, protein and combinations thereof, Lim discloses the exosome may in particular comprise a vesicle, comprise a cytosolic protein, signal transduction proteins, mRNA and/or microRNA ([0244]-[0247]).
Regarding Claim 4, Lim discloses the method of claim 1, wherein the biological fluid is from mammalian mesenchymal stem cells, conditioned media and/or mesenchymal stem cells, Para. (02411). Regarding Claim 8, Lim discloses the method of claim 1, wherein the one or more symptoms of epidermolysis bullosa are selected from the group consisting of any combination of thickened calluses, epidermal blistering, blistering of oral mucosa, thickened fingernails and/or toenails, sepsis, malnutrition, dehydration, electrolyte imbalance, obstructive airway complications, defective collagen VIl expression, anemia, esophageal strictures, growth retardation, webbing or fusion of fingers and/or toes, malformation of teeth, microstomia and Regarding Claim 9, Lim discloses the method of claim 8, wherein the epidermal blistering is of the hands, the feet, the elbows and/or the knees (Epidermolysis bullosa simplex is a form of epidermolysis bullosa that causes blisters at the site of rubbing. It typically affects the hands and feet. Para. (01791). Regarding Claim 10, Lim discloses the method of claim 1, wherein treatment comprises increasing collagen VII expression in the subject (Dystrophic epidermolysis bullosa (DEB) is caused by mutations in COL7A1 gene resulting reduction or absence of C7 collagen, or truncation of C7 collagen. Therefore, the therapeutic target in the treatment of DEB is to correct for this genetic defect by either gene therapy to replace or deliver a functional COL7A1 gene, or by administering C7 collagen, Para. [04871). Regarding claim 11, Lim discloses a method of treating epidermolysis bullosa in a subject in need thereof (Abstract) comprising: administering a pharmaceutical composition comprising isolated extracellular vesicles to the subject the method may comprise administering a therapeutically effective amount of exosome to the individual, [Para. (0013]; the exosome may be something that is isolatable from a mesenchymal stem cell (MSC) or mesenchymal stem cell conditioned medium (MSC-CM), Para. (0248]; such compositions may comprise exosomes, such as exosomes derived from mesenchymal stem cells, [Para. (0239]; the exosome may be derivable from a mesenchymal stem cell by any of several means, for example by secretion, budding or dispersal from the mesenchymal stem cell. For example, the exosome may be produced, exuded, emitted or shed from the mesenchymal stem cell, Para. (0243]); and alleviating or reducing one or more symptoms of epidermolysis bullosa in the subject 1(00101; Para. (0369]). Regarding claim 12, Lim teaches Epidermolysis bullosa simplex, autosomal recessive is described in OMIM entry number 601001 (locus and gene 17q12-q21 (KRT14)) [0184], [0210]. Regarding Claim 13, Lim discloses the method of claim 1, wherein the biological fluid is from mammalian mesenchymal stem cells, conditioned media and/or mesenchymal stem cells, Para. [02411). Regarding Claim 17, Lim discloses the method of claim 11, wherein the one or more symptoms of epidermolysis bullosa are selected from the group consisting of any combination of thickened calluses, epidermal blistering, blistering of oral mucosa, thickened fingernails and/or toenails, sepsis, malnutrition, dehydration, electrolyte imbalance, obstructive airway complications, defective collagen VII expression, anemia, esophageal strictures, growth retardation, webbing or fusion of fingers and/or toes, malformation of teeth, microstomia and corneal abrasions (Epidermolysis bullosa simplex is a form of epidermolysis bullosa that causes blisters at the site of rubbing. It typically affects the hands and feet, Para. (0179]). Regarding Claim 18, Lim discloses the method of claim 17, wherein the epidermal blistering is of the hands, the feet, the elbows and/or the knees (Epidermolysis bullosa simplex is a form of epidermolysis bullosa that causes blisters at the site of rubbing. It typically affects the hands and feet, Para. (0179)). Regarding Claim 19, Lim discloses the method of claim 11, wherein treatment comprises increasing collagen VII expression in the subject (Dystrophic epidermolysis bullosa (DEB) is caused by mutations in COL7A1 gene resulting reduction or absence of C7 collagen, or truncation of C7 collagen. Therefore, the therapeutic target in the treatment of DEB is to correct for this genetic defect by either gene therapy to replace or deliver a functional COL7A1 gene, or by administering C7 collagen, Para. (0487]). Therefore, the therapeutic target in the treatment of DEB is to correct for this genetic defect by either gene therapy to replace or deliver a functional COL7A1 gene, or by administering C7 collagen, Para. [0487]). Regarding claims 29-30, Lim also teaches the protocol may be used for the isolation of MSCs from human ES cell derived MSCs (hESC-MSCs) obtained by the methods and compositions described here are remarkably similar to bone-marrow derived MSCs (BM-MSCs) [0291]. Regarding claims 31- 32, Lim discloses Treatment of Epidermolysis Bullosa For example, sulforaphane, a compound found in broccoli, was found to reduce blistering in a mouse model to the point where affected pups could not be identified visually, when injected into pregnant mice and applied topically to newborns [0170].
Lim does not specifically teach that the microvesicles that are administered are purified by PEG.
However, these deficiencies are made up in the teachings of SystemBiosciences beneficially teaches a method for isolating secreted microvesicles (exosomes) from a biological liquid sample (same as biofluid) comprising: combining a biological liquid sample (conditioned culture media or urine) with Exoquick-TC precipitation agent at a 5:1 ratio (same as 20%); centrifuging the mixture to form a pellet and supernatant at I500xg; removing the supernatant and re-suspending the pellet in a volume of resuspension solution less than the starting volume of liquid sample thereby isolating exosomes in a size range of 30-150nm (Pg. 5, Size Distribution Graph) and additionally enriching the resuspension solution for protein markers tor exosomes (Pg. 4, Lines 7-17). Regarding claims 6, 15, as evidenced by Antes, Exoquick-TC comprises polyethylene glycol (PEG8000) at a concentration of 500 mg/ml (Paragraph [0126]). Furthermore, SystemBiosciences teaches that the method of isolating exosomes is less time consuming, less expensive, and more effective than other exosome isolation methods.
Regarding the new limitation to obtain structurally and functionally intact isolated microvesicles as evidenced by Antes, circulating microvesicles are associated with numerous cell functions, including intercellular (cell-to-cell) communication, removal of metabolic byproducts and toxins (including misfolded proteins, cytotoxic agents and metabolic waste), angiogenesis, tissue regeneration, endocytic recycling of the plasma membrane, selective removal of plasma membrane proteins and regulation of immune functions such as antigen presentation. Some microvesicles have been shown to transport messenger RNA (mRNA) and microRNA (miRNA), which is highly suggestive of microvesicles functioning as messengers that allow one cell type to regulate the activity of a distant cell type by acting as a shuttle that can merge with the distant cell and release its contents into that target recipient cell. This microvesicle shuttle can utilize the body fluids to travel to distant wherein the structurally and functionally intact isolated microvesicles comprise one or more bioactive agent comprising RNA, DNA, lipid, carbohydrate, metabolite, peptide, protein and combinations thereof.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to reduce, promote, enhance, or modulate at least one biological activity (as fully discussed above) comprising administering microvesicles (MVs) to a patient in need thereof based upon the beneficial teachings provided by Lim including because Lim teaches treating Epidermolysis bullosa with said MVs which would read upon administering an effective amount of said MVs and the exosome may in particular comprise a vesicle, comprise a cytosolic protein, signal transduction proteins, mRNA and/or microRNA and because Antes also teaches circulating microvesicles are associated with numerous cell functions, including intercellular (cell-to-cell) communication, removal of metabolic byproducts and toxins  angiogenesis, and have been shown to transport mRNA and miRNA, which is highly suggestive of functioning as messengers that allow one cell type to regulate the activity of a distant cell type by acting as a shuttle that can merge with the distant cell and release its contents into that target recipient cell. 
It would have been obvious to one of ordinary skill in the art to incorporate isolating the exosomes using PEG based upon the beneficial teachings provided by SystemBiosciences - including because such an isolation is less time consuming, less expensive, and more effective than other exosome isolation methods, if not expressly taught, the adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Furthermore, administration of the microvesicles by performing the methods of Lim and SystemBiosciences will reduce or modulate at least one biological activity, because Lim teaches those are the properties of the MSC derived particles/exosomes and because importantly Antes teaches microvesicles have been shown to transport messenger RNA (mRNA) and microRNA (miRNA), which is highly suggestive of microvesicles functioning as messengers that allow one cell type to regulate the activity of a distant cell type by acting as a shuttle that can merge with the distant cell and release its contents into that target recipient cell. 
One would have been motivated to use microvesicles for administration purified by PEG to receive the expected benefit of enriching the resuspension solution for protein exosome markers. One would have been particularly motivated to use structurally and functional intact isolated microvesicles to receive the expected benefit of the transport mRNA, miRNA, which is highly suggestive of microvesicles functioning as messengers that allow one cell type to regulate the activity of a distant cell type by acting as a shuttle that can merge with the distant cell and release its contents into that target recipient cell for treating EB comprising isolated microvesicles purified by precipitation from a biological fluid to the subject, the method comprise administering a therapeutically effective amount of exosome to the individual.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.
Therefore, the invention as a whole was prima fade obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
To the extent applicants arguments and the Declaration overlap the rebuttal is combined as set forth below  
Applicant argues that the Applicant has surprisingly discovered that administering a composition comprised of structurally and functionally intact microvesicles leads to enhanced EB healing and has provided examples of these unexpected results. It was surprisingly found that PEG-precipitated microvesicles result in lower levels of inflammation and higher levels of tissue regeneration as described in the Declaration by the inventor Dr. Badiavas presented with this response. Applicant respectfully submits that the cited combination of art provides no microvesicles would be effective in treating EB. Thus, Applicant respectfully submits that a skilled person would find no teaching, suggestion, or motivation in any of Lim, System Biosciences, and Antes to arrive at the microvesicles of the claims that are optimized for treating EB. In response, the Action stated that the claims do not recite any limitation regarding microvesicles isolated using PEG precipitation that are structurally and functionally intact regarding unexpected results and the nonobviousness of the invention. Solely, in order to speed prosecution, the claims have been thus amended to recite isolating microvesicles by polyethylene glycol (PEG) precipitation from a biological fluid from cells or a cell culture medium to obtain structurally and functionally intact isolated microvesicles; combining the structurally and functionally intact isolated microvesicles with a pharmaceutically acceptable carrier or excipient to produce a pharmaceutical composition; administering the pharmaceutical composition comprising the structurally and functionally intact isolated microvesicles to the subject; and alleviating or reducing one or more symptoms of EB. Thus, the claims recite a limitation that would be affected by the intact microvesicles isolated using PEG precipitation, which is the alleviation or reduction of symptoms upon administration of these microvesicles. In addition, the Applicant submits the Declaration of inventor Dr. Evangelos Badiavas, which further describes the unexpected and superior properties of the PEG-isolated microvesicles when administered to patients in need of therapy, as compared to microvesicles isolated by other methods. 
Such is not found persuasive because any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, SystemBiosciences teach beneficially teaches a method for isolating secreted microvesicles  Exoquick-TC precipitation agent at a 5:1 ratio (same as 20%); centrifuging the mixture to form a pellet and supernatant at I500xg; removing the supernatant and re-suspending the pellet in a volume of resuspension solution less than the starting volume of liquid sample thereby isolating exosomes in a size range of 30-150nm (Pg. 5, Size Distribution Graph) and additionally enriching the resuspension solution for protein markers tor exosomes which may be carried out in the method of Lim for treating EB, thus the relevance of Applicant’s arguments with respect to use of PEG precipitated vesicles is not apparent. Further, the use of exosome vesicles in the method of Lim are described by Exoquick-TC precipitation. Such methodology for using Exoquick-TC precipitation exosome/vesiclesvesicles may be used in the method Lim/ Exoquick-TC precipitation for treating EB is an expected result, and is the goal behind using PEG  vesicles. As indicated in MPEP 716.02(c), where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977). “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof.” In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
The declaration states in general, it is well-known that most bioactive agents are difficult to deliver to cells to modulate disease states. However, we have made the surprising discovery that the claimed method of treating a disease state, EB and/or DEB, with bioactive agents contained within structurally and functionally intact microvesicles works much better than prior art methods. For example, use of the claimed method demonstrated enhanced wound healing as compared to prior art methods, such as those using microvesicles isolated by ultracentrifugation alone. See Example 9, par. [0310] and Figure 13. The enhanced wound 
In response this is not persuasive because as evidenced by Antes, circulating microvesicles are associated with numerous cell functions, including intercellular (cell-to-cell) communication, removal of metabolic byproducts and toxins (including misfolded proteins, cytotoxic agents and metabolic waste), angiogenesis, tissue regeneration, endocytic recycling of the plasma membrane, selective removal of plasma membrane proteins and regulation of immune functions such as antigen presentation. Some microvesicles have been shown to transport messenger RNA (mRNA) and microRNA (miRNA), which is highly suggestive of microvesicles functioning as messengers that allow one cell type to regulate the activity of a distant cell type by acting as a shuttle that can merge with the distant cell and release its contents into that target recipient cell. This microvesicle shuttle can utilize the body fluids to travel to distant sites and control the activity of distant target cells [0005].Thus, Antes also teaches the new limitation, wherein the structurally and functionally intact isolated microvesicles comprise one or more bioactive agent comprising RNA, DNA, lipid, carbohydrate, metabolite, peptide, protein and combinations thereof.
It should be noted that both the instant Application and that of Lim and SystemBiosciences and Antes are directed to treating EB by because Lim teaches treating the exosome may in particular comprise a vesicle, comprise a cytosolic protein, signal transduction proteins, mRNA and/or microRNA and Antes teaches microvesicles have been shown to transport mRNA and miRNA, which is highly suggestive of microvesicles functioning as messengers that allow one cell type to regulate the activity of a distant cell type by acting as a shuttle that can merge with the distant cell and release its contents into that target recipient cell. Therefore, one of ordinary skill in the art following Lim and SystemBiosciences microvesicles that are administered are purified by PEG and Antes exemplified teachings highly suggestive of microvesicles functioning as messengers that allow one cell type to regulate the activity of a distant cell type by acting as a shuttle that can merge with the distant cell and release its contents into that target recipient cell would have obviously resulted in the claimed method. In response to Applicant’s argument that the claimed methods are non-obvious due to the enhanced wound healing effect of the claimed methods being an unexpected result, Applicant is reminded that instant claims as recited are patentably non-obvious from Lim and Biosciences microvesicles teachings as evidenced by Antes. Applicant is also reminded that any arguments of non-obviousness should be commensurate with the scope of the recited claims. 	
Thus, the claimed invention is rendered obvious in view of the combinations of prior art. Each claim limitation has been addressed. Since administering an effective amount of said MVs and the exosome may in particular comprise a vesicle, comprise a cytosolic protein, signal transduction proteins, mRNA and/or microRNA to treat EB was known in the art at the time of filing, the combination of such with the additional prior cited herein makes the claimed invention obvious. The claims do not recited any limitations that would be affected by the use of where treatment with microvesicles isolated according to the present disclosure show greater migration (correlating to enhanced wound healing) as compared to treatment with microvesicles obtained by ultracentrifugation. Therefore, absent results to the contrary, the claimed invention 
5. The declaration states that the prior art cited (Lim) fails to describe or suggest a method comprising administering microvesicles that are purified by PEG, as the Action has acknowledged on page 7, lines 16-17.
In response, this is not persuasive because SystemBiosciences beneficially teaches a method for isolating secreted microvesicles (exosomes) from a biological liquid sample (same as biofluid) comprising: combining a biological liquid sample (conditioned culture media or urine) with Exoquick-TC precipitation agent at a 5:1 ratio (same as 20%); centrifuging the mixture to form a pellet and supernatant at I500xg; removing the supernatant and re-suspending the pellet in a volume of resuspension solution less than the starting volume of liquid sample thereby isolating exosomes in a size range of 30-150nm (Pg. 5, Size Distribution Graph) and additionally enriching the resuspension solution for protein markers tor exosomes.
6. The declaration stated likewise, SystemBiosciences fails to describe or suggest the claimed method comprising isolating microvesicles by PEG precipitation to be administered to a patient in need of treatment.
In response, this is not found persuasive because SystemBiosciences microvesicles that are administered are purified by PEG and Antes exemplified teachings highly suggestive of microvesicles functioning as messengers that allow one cell type to regulate the activity of a distant cell type by acting as a shuttle that can merge with the distant cell and release its contents into that target recipient cell would have obviously resulted in the claimed method. 
7. The declaration states similarly, Antes fails to describe or suggest the claimed method comprising isolating microvesicles by PEG precipitation to be administered to a patient in need of treatment.
In response, this is not found persuasive because SystemBiosciences microvesicles that are administered are purified by PEG and Antes exemplified teachings highly suggestive of 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,

/ANOOP K SINGH/Primary Examiner, Art Unit 1632